Calhoon, J.,
delivered the opinion of the court.
The petitions to the April term, 1903, of the board, are all that the stock law be put in .force in the whole county. On these, the order of the board, not appealed from, putting the law in force in the whole county, excepting a certain part of it, was void. It may be that there would have been too few petitioners, or none at all, for the law with any part excepted. Code 1892, § 2056. As to the stock law, therefore, the law remains as it was before the order, and will so continue until the board acts on the petitions, from which action an appeal will lie.
But this void order was not subject to the proceeding at the subsequent September term, 1903, by petition of a citizen to reconsider and vacate the void order of the April term, so as to give the right to an appeal from its refusal to the circuit court.

Affirmed.